The appellant was convicted of theft. The evidence is sufficient to sustain the conviction. The only other point *Page 266 
suggested for review is in a bill of exception prepared by the court. It is directed against the admission of testimony claimed to have been in the nature of a confession made while under arrest and not accompanied with the formalities required by statutes. The bill as presented fails to show that the appellant was under arrest at the time she made the statement complained of, and does not show sufficiently the surrounding facts to advise this court of the materiality of the evidence which the appellant sought to exclude. The stolen property obtained from appellant was identified by other witnesses, and she on the witness stand — as we understand her testimony — admitted the possession of it but claimed to have gotten it by purchase.
Finding no error disclosed in the record the judgment is affirmed.
Affirmed.